H.A. White, the plaintiff in error, was convicted in the superior court of Grady county of a violation of the prohibition law, and sentenced to serve a term of 30 days in the county jail and to pay a fine of fifty dollars. The judgment and sentence was entered on the 6th day of May, 1911. From this judgment an appeal was attempted to be taken by filing in this court on September 16, 1910, a petition in error with case-made. The Attorney General has filed a motion to dismiss the appeal for want of jurisdiction. In view of the fact that more than one hundred and twenty days elapsed from the rendition of the judgment before the petition in error was filed in this court, we are without jurisdiction to entertain the appeal, and the motion to dismiss the appeal must be sustained. The purported appeal is therefore dismissed and the superior court of Grady county is directed to proceed with the execution of its judgment.